Name: Commission Regulation (EC) No 268/96 of 13 February 1996 amending Regulations (EC) No 121/94 and (EC) No 1606/94 concerning importation of certain cereal sector products from the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and Romania
 Type: Regulation
 Subject Matter: trade;  Europe;  international trade;  plant product;  trade policy;  tariff policy
 Date Published: nan

 No L 36/6 EN Official Journal of the European Communities 14. 2. 96 COMMISSION REGULATION (EC) No 268/96 of 13 February 1996 amending Regulations (EC) No 121/94 and (EC) No 1606/94 concerning importation of certain cereal sector products from the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for adjustment, as an autonomous and transitional measure, of certain agricultural conces ­ sions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded as during the Uruguay Round Multilateral trade negotia ­ tions ('), and in particular Article 8 thereof, Article 1 In Regulation (EC) No 121 /94 : 1 . Article 1 is replaced by : !'Article 1 Products as specified in the Annex hereto originating in the countries in question shall qualify for importa ­ tion at the reduced duty rates but subject to the quan ­ titative limits specified therein . Qualifying products entered for free circulation on the Community's internal market shall be accompanied by the original of the EUR. 1 certificate to be issued by the competent authorities of the exporting country.' 2 . The Annex is replaced by Annex I to this Regulation . 3 . The last indent of Article 5 is replaced by : 'Licences shall also show in box 24 one of the follo ­ wing entries :  Derecho aplicable del 20 %  Told : 20 % Whereas Commission Regulation (EC) No 121 /94 of 25 January 1994 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic (2), as last amended by Regulation (EC) No 2416/95 (3), specifies the quantities originating in the Czech Repubic, the Slovak Republic and the Republic of Hungary to be given prefe ­ rential access under the Europe Agreements concluded with these countries ;  Anwendbarer Zollsatz 20 % Whereas Commission Regulation (EC) No 1606/94 of 1 July 1994 amending Regulation (EC) No 335/94 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agree ­ ments between the European Community and the Repu ­ blic of Bulgaria and Romania (4), as last amended by Regulation (EC) No 2252/95 (s), specifies the quantities of common wheat originating in Bulgaria or Romania to which preferential access is to be given under the Europe Agreements concluded with these countries ;  Ã Ã Ã ±Ã Ã ¼Ã ¿Ã Ã Ã ­Ã ¿Ã  Ã ´Ã ±Ã Ã ¼Ã Ã  20%  Applicable duty 20 %  Droit applicable de 20 %  Dazio applicabile 20 %  Toe te passen heffing 20 %  Direito aplicavel de 20 %Whereas pursuant to the modifications contained in Regulation (EC) No 3066/95 it is necessary to adjust Regulations (EC) No 121 /94 and (EC) No 1606/94 ;  Sovellettava tulli 20 prosenttia  Tull : 20 % . However for millet of CN code 1008 20 00 imported from Hungary, the licence shall carry the entry "ECU 65/tonne" and for canary seed of CN code 1008 30 00 imported from Hungary the entry "Duty exemption"'. (') OJ No L 328 , 30 . 12. 1995, p. 31 . (2 OJ No L 21 , 26. 1 . 1994, p. 3 . h) OJ No L 248 , 14. 10 . 1995, p. 28 . ( «) OJ No L 168 , 2. 7. 1994, p. 13 . (J) OJ No L 230 , 27. 9 . 1995, p. 12. 14. 2. 96 I EN I Official Journal of the European Communities No L 36/7  Derecho aplicable del 20 %  Told : 20 %  Anwendbarer Zollsatz 20 %  Ã Ã Ã ±Ã Ã ¼Ã ¿Ã Ã Ã ­Ã ¿Ã  Ã ´Ã ±Ã Ã ¼Ã Ã  20 %  Applicable duty 20 %  Droit applicable de 20 %  Dazio applicabile 20 %  Toe te passen heffing 20 % Article 2 In Regulation (EC) No 1606/94 : 1 . Article 1 is replaced by : 'Article 1 Products as specified in the Annex hereto originating in the Republic of Bulgaria or Romania shall qualify for importation at the reduced duty rates but subject to the quantitative limits specified therein . Qualifying products entered for free circulation on the Community's internal market shall be accompanied by the original of the EUR.l certificate to be issued by the competent authorities of the exporting country.' 2. The Annex is replaced by Annex II to this Regulation . 3 . The last indent of Article 5 is replaced by : The licence shall also carry in box 24 one of the follo ­ wing entries :  Direito aplicavel de 20 %  Sovellettava tulli 20 prosenttia  Tull : 20 % .' Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 February 1996. For the Commission Franz FISCHLER Member of the Commission No L 36/8 I EN I Official Journal of the European Communities 14. 2. 96 ANNEX I 'ANNEX I. Products originating in the Republic of Hungary l Description Tonnage from Duty CN code 1 . 7 . 1995 to 30 . 6 . 1996 from 1 . 1 . 1996 to 30 . 6 . 1996 rate (%) 1001 10 00 1001 90 99 Durum wheat Common wheat 232 000 20 1001 20 00 Millet 9 000 ECU 65/tonne 1001 30 00 Canary seed 9 000 exempt II . Products originating in the Czech Republic CN code Description Tonnage from 1 . 7 . 1995 to 30 . 6. 1996 Duty rate (%) ex 1003 00 90 Barley for malt production 27 400 20 1101 00 00 Wheat flour 13 500 20 1107 10 99 Unroasted malt other than of wheat 36 040 20 III . Products originating in the Slovak Republic CN code Description Tonnage from 1 . 7 . 1995 to 30 . 6 . 1996 Duty rate (% ) ex 1003 00 90 Barley for malt production 13 600 20 1101 00 00 Wheat flour 13 500 20 1107 10 99 Unroasted malt other than of wheat 34 460 20 IV. Products originating in the Republic of Poland CN code Description Tonnage from 1 . 7 . 1995 to 30 . 6 . 1996 Duty rate (%) 1008 10 00 Buckwheat 4 350 20' 14. 2. 96 I EN I Official Journal of the European Communities No L 36/9 ANNEX II ANNEX I. Products originating in the Republic of Bulgaria CN code Description Tonnage from 1 . 7 . 1995 to 30 . 6 . 1996 Duty rate (%) 1001 90 99 Common wheat 2511 20 1008 20 00 Millet 1 595 20 II . Products originating in Romania CN code Description Tonnage from 1 . 7 . 1995 to 30 . 6 . 1996 Duty rate (%) 1001 90 99 Common wheat 22 840 20 '